NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DINORA HENRIQUEZ-PAIZ,                          No.    16-73446

                Petitioner,                     Agency No. A087-934-847

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 18, 2018
                            San Francisco, California

Before: M. SMITH and NGUYEN, Circuit Judges, and RESTANI,** Judge.

      Petitioner Dinora Henriquez-Paiz, a native and citizen of El Salvador,

appeals the denial of her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252(a)(1). Because substantial evidence supports the Board of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
Immigration Appeals’ (“BIA”) decision, we deny the petition.

      Because Henriquez-Paiz conceded at oral argument that she has not

demonstrated past persecution, she is not entitled to a presumption of future

persecution. 8 C.F.R. § 1208.13(b)(2). Substantial evidence supports the BIA’s

conclusion that Henriquez-Paiz failed to show that she has a well-founded fear of

future persecution on account of her family membership. Despite receiving several

threatening notes from MS-13 gang members, Henriquez-Paiz’s family was never

harmed. As the BIA explained, the fact that her family remained safe “undercuts

the reasonableness of [her] fear of future harm.”

      Because Henriquez-Paiz failed to show that she is entitled to asylum, she

cannot meet the higher standard for withholding of removal. See 8 C.F.R. §

1208.16(b) (requiring that the risk of future persecution be more likely than not).

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Henriquez-Paiz failed to show that she would more likely than not be

subjected to torture upon her return to El Salvador. She has never been tortured in

the past, and her family has remained safe despite receiving similar threats.

      PETITION DENIED.




                                          2